Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the arguments and remarks filed on July 15, 2015.  No claims have been amended, added, or cancelled.  Claims 162 through 181 are pending and have been examined.  
Response to Amendment
Applicant’s response does not include any claim amendments, additions, or cancellations.  Therefore, the claims remain as initially presented. 
Applicant’s response does not include any claim amendments, additions, or cancellations.  Therefore, the 35 U.S.C. 101 rejection remains as presented in the non-final office action mailed on April 16, 2021. 
Applicant’s response does not include any claim amendments, additions, or cancellations.  Therefore, the 35 U.S.C. 103 rejection remains as presented in the non-final office action mailed on April 16, 2021. 
Response to Arguments
Applicant’s arguments filed on July 15, 2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection, Applicant asserts that the claims do not recite an abstract idea under prong one. In support of this argument Applicant states that the claims do not recite a mental process because the claims cannot be practically performed in the human 
Examiner respectfully disagrees. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  The claims herein are directed to organizing status based tasks in a tablature, with limitations directed to maintaining a plurality of task tables, configuring a cell associated with each task in each task table to maintain a status value; and outputting a signal to display an aggregate table consolidating a list of tasks that share a common status value.   After review of the specification, with emphasis to paragraph [0635], Applicant is merely claiming the concept of managing and analyzing data in table format that is performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept.  Nothing in the claim language precludes a project manager from using various tables to depict data relating to multiple projects using the same column row format, and further (with respect to the language of paragraph [0635] of the specification defining an aggregate table as “a table that aggregates information obtained from one or more task tables”) nothing in the claim   Limitations that generically recite displaying information are mere data gathering or data output steps that do not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention.  Therefore, per the 2019 PEG, the claims recited herein are directed to the mental process grouping of abstract ideas under prong one. 
Applicant further asserts that the claims integrate any alleged abstract idea into a practical application under prong two because, with reference to the specification at paragraph [0645], the claims recite a specific way of performing the application such that the user may be provided with “a quick overview of summary information of all the tasks associated with the user” “in a single place or screen.” Examiner respectfully disagrees. Applicant’s arguments are more specific than the recited claim language.  The claims only recite a processor and display element for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).   For example, Applicant’s specification at paragraph [0192] states: “The one or more processors may be implemented with any combination of general-purpose microprocessors…” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Therefore, the claims are directed to an abstract idea.
Lastly regarding the 35 U.S.C. 101 rejection, Applicant asserts that the claims, as a whole, recite significantly more than the alleged abstract idea because the claims provide specific, discrete implementation that is an improvement to the functioning of a computer and the technical field of information processing and adds specific limitations other than what is well-understood, routine, conventional activity in the field.  Examiner respectfully disagrees. Merely adding computer functionality to increase the speed or efficiency of aggregating similar data to generate an output does not confer patent eligibility on an otherwise abstract idea.  The claimed invention outputs the aggregated data faster, but does not improve the efficiency of the computer processing the data, therefore the claims do not include a technical solution to a technical problem and do not advance computing technology in a meaningful way.  The claims do not recite a specific step for managing the recited tables or a specific manner of aggregating data contained in the tables.  Therefore, the claims fail to recite limitations that improve database technology by reciting steps that are an improvement in how tables are managed, and the claims further fail to recite a specific algorithm for aggregating the data.  Looking to paragraphs [0635] and [0645] of the specification, and without reading the disclosure of the specification into the claims, the additional claim elements and the claim limitations when considered in part and as a whole do not integrate the abstract idea into a practical application  tying a claimed mental process for organizing data elements that share a common status value to a specific type of data (task related data) cannot turn an abstract idea into patent-eligible subject matter because “mere ‘[data-gathering] step[s] cannot make an otherwise non-statutory claim statutory.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) (internal citations omitted); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (collecting and analyzing data amounted to mere data gathering); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappos, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).  Therefore, the claims are directed to an abstract idea without significantly more.
Regarding the 35 U.S.C. 103 rejection, Applicant asserts that the prior art of record fails to disclose the claim limitations as presented.  More specifically, Applicant asserts that Reynolds is “silent regarding the term ‘task’ or ‘task table.’”  Examiner respectfully disagrees.  The inventive concept is directed to how the data is maintained and aggregated in the tables to determine a list of table elements that share a common status value.  Reynolds et al. (US 2018/0210936) discloses the recited limitations comprising at least one processor configured to maintain a plurality of task tables for a plurality of entities, wherein each task table of the plurality of task tables contain a plurality of tasks, each task being defined by a row of cell.  Reynolds et al. para. [0045-0047] discloses a system comprising a processor configured to facilitate data exchanges with collaborative dataset consolidation system.  The collaborative data set of Reynolds et al. is described as a set of data that may be configured to facilitate data interoperability… and collaboration between multiple users or agents.   Reynolds et al. 
Applicant, at page 13 of the arguments, concedes that Reynolds et al. discloses a consolidated dataset…, a dataset ingestion controller that may be configured to identify similar subject matter between datasets and a subset of other datasets, and derived columns generated based on aggregating data in [a] column (Reynolds et al. [para. 0071, 0136-0137, 0152-0153]).  Applicant asserts that Agrawal et al. (US 2010/0114926) fails to cure the deficiencies of Reynolds et al.  Applicant asserts that Reynolds does not disclose the limitation for a “common status value.”   Although Agrawal et al. was cited to disclose the limitation requiring that the system “configure a cell associated with each task in each task table to maintain a status value
Applicant further asserts that Reynolds et al. fails to disclose “output[ing] a signal to display an aggregated table consolidating … a list of tasks that share a common status value” as recited in claim 1.  The specification at paragraph [0645] defines a common status value as “two or more status values sharing at least some common information (e.g. common key words or meaning).  Therefore under the broadest reasonable interpretation Reynolds et al. discloses generating a list of tasks that share a common status value and with respect to Figures 7, 14 and 15 depicting the output of generated data through the user interface (elements 1402 and 1502), as explained in paragraph [0113, 0137-0138] of Reynolds et al. as data signals for displaying and manipulating computational results in the user interface element cited in paragraph [0045-0047] of Reynolds et al.  Therefore, the combined references disclose each and every limitation of the recited claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 162 through 181 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 162 is directed to a system, independent claim 172 is directed to a product, and independent claim 180 is directed to a process for organizing status based tasks in tablature.
Taking claim 162 as representative, claim 1 recites at least the following limitations: maintaining a plurality of task tables for a plurality of entities; configuring a cell associated with 
The limitations for maintaining, configuring, and aggregating , as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 162 is not integrated into a practical application.  In particular, the claims only recite a processor for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0192] states: “The one or more processors may be implemented with any combination of general-purpose microprocessors…” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Because the Specification describes the additional elements in general terms, without Berkheimer Memo7 § III.A.1; Spec. [para. 0192].
Dependent claims 163 through 171, 173 through 179, and 181 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: receiving a selection of a subset of the plurality of task tables of the plurality of entities; the status value indicating that an associated task is stuck, and wherein the output signal is configured to cause an aggregate table that presents stuck tasks; the output signal is configured to render in the aggregate table at least one interactive cell in the row of cells associated with at least one task, and receiving an activation of the at least one interactive cell and to initiate a contact with an entity associated with the at least one task; transmitting a single communication to the entity associated with the common status value, the single communication reflecting the common status value for multiple tasks; detecting when a status value for a particular task is empty, and sending a notification of the empty status value to an associated entity; updating the output signal when a cell with the common status value is changed to a different status value; recording the update in an activity log; the output signal is configured to cause the aggregate table to display summary information for every consolidated common status value; generating the output signal to cause similar status columns to be consolidated as a common status value in the aggregate table.  
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no (MPEP 2106.05(a)(II), gathering and analyzing information using conventional techniques and displaying the result), and for storing and transmitting data which are considered extra-solution activity.  The analysis above applies to all statutory categories of invention.  Therefore claims 162 through 181 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 162, 163, 166 through 173, and 176 through 181 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2018/0210936) in view of Agrawal et al. (US 2010/0114926). 
Regarding Claim 162, Reynolds et al. discloses a system for organizing status-based tasks in tablature, the system comprising: at least one processor configured to: maintain a plurality of task tables for a plurality of entities, wherein each task table of the plurality of task tables contains a plurality of tasks, each task being defined by a row of cells; (Various embodiments or examples may be implemented in numerous ways, including as a system, a process, an apparatus, a user interface, or a series of program instructions on a computer readable medium.  Reynolds et al. [para. 0043]. … Programmatic interface 190 may be configured to facilitate functionalities of user interfaces 102, 122, and 132, and further configured to facilitate data exchanges with collaborative dataset consolidation system 100, and among computing device 109a and computing devices 102a, 102b, and 102n.  Reynolds et al. [para. 0045]. … A collaborative dataset, according to some non-limiting examples, is a set of data that may be configured to facilitate data interoperability over disparate computing system platforms, architectures, and data storage devices, and collaboration between multiple users or agents. Reynolds et al. [para. 0046-0047]. … Insight information presented in a user interface (e.g., responsive to dataset creation) may describe various aspects of a dataset, in summary form, such as, but not limited to, annotations (e.g., of columns, cells, or any portion of data), data classifications (e.g., a geographical location, such as a zip code, etc.), datatypes cells in a tabular data structure, a number of non-conforming data (e.g., a non-numeric data value in column expecting a numeric data, an image file, etc.) in cells of a tabular data structure. Reynolds et al. [para. 0056; Fig. 7]);
Reynolds et al. fails to explicitly configure a cell associated with each task in each task table to maintain a status value.  Agrawal et al. discloses this limitation. (… generating a worklist, which further includes retrieving a worklist template corresponding to the worklist and, via a first query, selecting a listing of members and attributes to be populated in the worklist, the attributes include a status indicator of an action item specified for each of the members of the worklist. … using attributes of the worklist member table.  Agrawal et al. [para.  0006]. … The automated worklist processes utilize various tables and defined queries that are stored in worklist templates and generate customized worklists from this information without the need for any additional program code. Agrawal et al. [para.  0017]).   It would have been obvious to one of ordinary skill in the art of collaborative task lists before the effective filing date of the claimed invention to modify the data management functions of Reynolds et al. to include the configuring a cell association with each task to maintain a status value as taught by Agrawal et al. in order to support the collection, storage, retrieval, and modification of worklist-related information and provide computer processes to perform activities in support of the automated worklists.  Agrawal et al. [para. 0018].
and output a signal to display an aggregate table consolidating, from the plurality of task tables of the plurality of entities, a list of tasks that share a common status value. (In some consolidated dataset." Reynolds et al. [para. 0046]. … dataset ingestion controller 420 may be configured to identify other datasets that may be relevant to dataset 404a. In one implementation, dataset ingestion controller 420 may be configured to identify associations, links, references (e.g., annotations, etc.), pointers, etc. that may indicate, for example, similar subject matter between dataset 404a and a subset of other datasets (e.g., within or without repository 440). Reynolds et al. [para.0071].   ... FIGS. 14 and 15 are diagrams depicting examples of generating derived columns and derived data, according to some examples. Diagram 1400 of FIG. 14 and diagram 1500 of FIG. 15 depict a dataset ingestion controller 1420, a dataset attribute manager 1460, a user interface generator 1480, and a programmatic interface 1490, one or more of which includes logic configured to each generate one or more derived columns.  … In diagram 1400, the logic may be configured to generate derived column 1422 (e.g., automatically) based on aggregating data in column 1404.  Reynolds et al. [para. 0136-0137].  … A superset of datasets associated with a superset of users, such as user 1801a, may be associated with global dataset attribute data 1810, which may include aggregated values or indicative values of a predominant number of datasets. Reynolds et al. [para. 0152-0153].
Regarding Claim 163, Reynolds et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is further configured to receive a selection of a subset of the plurality of task tables of the plurality of entities for consolidation in the aggregate table. (FIG. 29 is a diagram depicting an example in which a subset of data may be analyzed to determine a graphical representation of the data distribution, according to some examples.  Reynolds et al. [para. 0037; Fig. 29]. … According to various examples, user interface elements may constitute a query may be initiated at computing device 109a via user interface 122 to query data associated with the atomized dataset (e.g., data from datasets 142a, 113a, 113b, and 113n). Reynolds et al. [para. 0051-0052]). 
Regarding Claim 166, Reynolds et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is further configured to transmit a single communication to the entity associated with the common status value, the single communication reflecting the common status value for multiple tasks. (In another embodiment, a number of notifications may be implemented as a subset of user interface elements that constitute a dataset activity feed. A notification may specify type of dataset interaction that may be characterized for a particular dataset or user. Examples of dataset interactions may include data specifying one or more of the following: … characterized dataset interactions.  Reynolds et al. [para. 0066]. … A collaborative dataset, according to some non-limiting examples, is a set of data that may be configured to facilitate data interoperability over disparate computing system platforms, architectures, and data storage devices. Further, a collaborative dataset may also be associated with data configured to establish one or more associations (e.g., metadata) among subsets of dataset attribute data for datasets, whereby attribute data may be used to determine correlations (e.g., data patterns, trends, etc.) among the collaborative datasets. Collaborative dataset consolidation system 410 may present the correlations.  Reynolds et al. [para. 0069]). 
Regarding Claim 167, Reynolds et al. and Agrawal et al. combined disclose a system, wherein the at least once processor is configured to detect when a status value for a particular task is empty, and to send a notification of the empty status value to an associated entity. Insight information presented in a user interface (e.g., responsive to dataset creation) may describe various aspects of a dataset, in summary form, such as, but not limited to, … a number of empty or non-empty cells in a tabular data structure, a number of non-conforming data (e.g., a non-numeric data value in column expecting a numeric data, an image file, etc.) in cells of a tabular data structure, a number of distinct values, etc. Reynolds et al. [para. 0056]. …Dataset analyzer 630 may be configured to analyze data file 601a to detect and resolve data entry exceptions (e.g., whether a cell is empty or includes non-useful data.  Reynolds et al. [para. 0090]). 
Regarding Claim 168, Reynolds et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is configured to update the output signal when a cell with the common status value is changed to a different status value. (In another embodiment, a number of notifications may be implemented as a subset of user interface elements that constitute a dataset activity feed. A notification may specify type of dataset interaction that may be characterized for a particular dataset or user.  Reynolds et al. [para. 0065-0066]). 
Regarding Claim 169, Reynolds et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is configured to record the update in an activity log. (In some examples, collaborative dataset consolidation system 110 may determine correlations among datasets and dataset interactions, whereby the correlations may be fed via a dataset activity feed 134 to disseminate dataset-related information via computing device 109a to user 108a.  Reynolds et al. [para. 0052]. … In another embodiment, a number of notifications may be implemented as a subset of user interface elements that constitute a dataset activity feed. A 
Regarding Claim 170, Reynolds et al. and Agrawal et al. combined disclose a system, wherein the output signal is configured to cause the aggregate table to display summary information for every common status value consolidated from the plurality of task tables. (User interface element 1012 may be configured as a user input to generate data signals to initiate association of summary data to the dataset.  Reynolds et al. [para. 0116]).
Regarding Claim 171, Reynolds et al. and Agrawal et al. combined disclose a system, wherein the at least one processor is configured to generate the output signal to cause similar status columns to be consolidated as a common status value in the aggregate table. (Further, dataset ingestion controller 1220 may be configured to identify, infer, and/or derive dataset attributes with which to: (1) associate with a dataset via, for example, annotations (e.g., column headers), (2) determine a datatype (e.g., as a dataset attribute) for a subset of data in the dataset, (3) determine an inferred datatype for the subset of data (e.g., as an inferred dataset attribute), (4) determine a data classification for a subset of data in the dataset, (5), determine an inferred data classification, (6) derive one or more data structures… (7) identify similar or equivalent dataset attributes associated with previously-uploaded or previously-accessed datasets to "enrich" the dataset by linking the dataset via the dataset attributes to other datasets, and (8) perform other data actions.  Reynolds et al. [para. 0119]). 
Regarding Claims 172, 173, and 176 through 179, Claims 172, 173, and 176 through 179 recite substantially similar limitations to claims 162, 163, 166 through 168, and 170 respectively, and are therefore rejected based upon the same prior art combination, reasoning, 
Regarding Claims 180 and 181, Claims 180 and 181 recite substantially the same limitations as those of claims 162 and 163 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 180 and 181 are directed to a method which is taught by Reynolds et al. at [para. 0043]. 

Claims 164, 165, 174, and 175 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US 2018/0210936) in view of Agrawal et al. (US 2010/0114926), and in further view of Barrett et al. (US 2006/0224946). 
Regarding Claim 164, Reynolds et al. and Agrawal et al. combined discloses a system for creating aggregated data sets based on user defined triggers (… generating derived columns and derived data, according to some examples. Diagram 1400 of FIG. 14 and diagram 1500 of FIG. 15 depict a dataset ingestion controller 1420, a dataset attribute manager 1460, a user interface generator 1480, and a programmatic interface 1490, one or more of which includes logic configured to each generate one or more derived columns. Reynolds et al. [para. 0136]), but fail to explicitly disclose a system, wherein the status value indicates that an associated task is stuck, and wherein the output signal is configured to cause an aggregate table that presents stuck tasks across the task tables of the plurality of entities.  Barrett et al. discloses this limitation.  (This invention involves the development of an object-oriented model and event-based imperative language for spreadsheet programming that is extended to create objects, with their associated state and set of defined behaviors, as first-class spreadsheet cell residents. Barrett et al. [para. 0002, 0005]. … Expressions can also be defined by calling methods on objects that produce new objects in combination with operations on objects in other cells.  Barrett et al. [para. 0031]. … one embodiment of the invention is an electronic spreadsheet having at least one grid of cells that allows users to place predefined programming code statements within the cells. … Thus, the programming code statements comprise statements that assign an object to a cell, comprise conditional statements, user-defined statements, and/or multiple blocks of programming code statements.  Barrett et al. [para. 0033-0034]).  It would have been obvious to one of ordinary skill in the art of programmable spreadsheets before the effective filing date of the claimed invention to modify the table structure and automated features of Reynolds et al. and Agrawal et al. to include programming the spreadsheet to cause an aggregated table to present stuck tasks as taught by Barrett et al. in order to an electronic spreadsheet having at least one grid of cells that allows users to place predefined programming code statements within the cells.  Barrett et al. [para. 0033].  
Regarding Claim 165, Reynolds et al. and Agrawal et al. combined disclose a system, wherein the output signal is configured to render in the aggregate table at least one interactive cell in the row of cells associated with at least one task, (… generating derived columns and derived data, according to some examples. Diagram 1400 of FIG. 14 and diagram 1500 of FIG. 15 depict a dataset ingestion controller 1420, a dataset attribute manager 1460, a user interface generator 1480, and a programmatic interface 1490, one or more of which includes  wherein the at least one processor is configured to receive an activation of the at least one interactive cell and to initiate a contact with an entity associated with the at least one task. (The invention will also develop a notification mechanism and create custom notifications sent through email when user specified conditions are met as shown in FIG. 14. Barrett et al. [para. 0168]. …  A Button object is created in A9, which is used to trigger the sending of messages.  Barrett et al. [para. 0240]).  It would have been obvious to one of ordinary skill in the art of programmable spreadsheets before the effective filing date of the claimed invention to modify the table structure and automated features of Reynolds et al. and Agrawal et al. to include receive an activation of the at least one interactive cell and to initiate a contact with an entity associated with the at least one task as taught by Barrett et al. in order to an electronic spreadsheet having at least one grid of cells that allows users to place predefined programming code statements within the cells.  Barrett et al. [para. 0033].  
Regarding Claims 174 and 175, Claims 174 and 175 recite substantially similar limitations to claims 164 and 165 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 174 and 175 are directed to a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perfume operations, which is taught by Reynolds et al. at [para. 0043]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ramesh et al. (US 2010/0082705) - database system to aggregate, according to time periods, all values of "y" for each common grouping value of "x". To continue with the simple example outlined in the Background section, the query above is a request from a user to group (aggregate) all values of "y" (sales of a product by an employee), over common time periods, and group the aggregated values according to a common grouping value "x" (each employee). Thus, to utilize the example, the required output would be a list of each employee, with aggregated sales figures of a product for each employee, split into defined time periods. [para. 0026].
Taix et al. (US 2012/0239454) - RAM is illustrated using a spreadsheet with rows and columns that list team members or departments along one axis, tasks along another axis, and at the intersection of the rows and columns are assigned roles. FIG. 1 illustrates a conventional RAM, showing tasks 2 listed down the leftmost column, team participants 4 across the top row, and intersecting cells showing role assignments 6. [para. 0011-0012].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES GUILIANO/Primary Examiner, Art Unit 3623